             Case 2:19-cr-00203-RSM Document 499 Filed 03/25/21 Page 1 of 3




 1                                                            Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         NO. CR19-203RSM
11                            Plaintiff,
                                                        REVISED SCHEDULING ORDER
12
13                       v.
14
15    DANIEL HERNANDEZ, et al.,
16                            Defendants.
17
18         On February 5, 2021, Defendant Faustino Islas-Estrada filed a motion to continue
19 the trial. Dkt. 451. Four codefendants joined the request, Dkts. 456, 466, 472, and 475,
20 one codefendant objected, Dkt. 461, and the final codefendant remained silent on the issue.
21 On March 1, 2021, the Court granted the motion to continue the trial and reset the trial for
22 October 4, 2021 for all seven remaining defendants. Dkt. 476. Eight days later, on March
23 9, 2021, the Court issued an amended order continuing the trial to November 29, 2021,
24 Dkt. 486, due to a conflict with a scheduled murder trial for the lead defendant’s attorney.
25 Dkts. 454 and 466. The Court’s amended order continuing the trial also ordered that the
26 “pretrial motions and other deadlines in the Time Schedule Order be moved accordingly.”
27 Dkt. 486 at 2. Thus, the United States now submits this Revised Scheduling Order, which
28

     REVISED SCHEDULING ORDER - 1                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v Hernandez, et al., CR19-203RSM                                  SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:19-cr-00203-RSM Document 499 Filed 03/25/21 Page 2 of 3




 1 moves all previously scheduled dates and deadlines in the original Scheduling Order to
 2 new dates consistent with original order.1
 3             The Court, having reviewed the record and files in this case, adopts this revised
 4 discovery schedule:
 5                                         Event                                       Date
 6
           Government to continue to provide discovery under Fed. R.        Ongoing
 7         Crim. P. 16(a)(1)(A) – (F) and Local CrR 16(a)(1), including
           its continuing obligations set forth in Rule 16(c)
 8
 9         Defense to provide reciprocal discovery under Rule               August 6, 2021
           16(b)(1)(A) – (B) and Local CrR 16(a)(2), with continuing
10         obligation per rule 16(c); Defense to provide notices of any
11         defenses alleged under Fed. R. Crim. P. 12.1, 12.2 or 12.3
12         Parties to exchange expert discovery under Rules 16(a)(1)(G)     September 16, 2021
13         and 16(b)(1)(C)

14         Pretrial motions deadline                                        September 30, 2021
15         Government to identify FRE 404(b) evidence, if any               October 29, 2021
16
           Parties to exchange draft transcripts of recorded calls and/or   October 29, 2021
17         meetings for proposed use at trial.
18
           Parties to exchange objections/proposed revisions to             November 12, 2021
19         transcripts as to form and content.
20         Parties to exchange Jencks Act Fed. R. Crim. P. 26.2 and         November 12, 2021
21         Giglio impeachment materials, including information covered
           by Fed. R. Evid. 806 materials except for government
22         cooperating witnesses or confidential source witnesses.
23
           Parties to exchange all summary exhibits and underlying data     November 15, 2021
24         under Fed. R. Evid. 1006; Parties to provide rebuttal expert
25         disclosures

26
27  For example, if the deadline was 30 days prior to the May 24, 2021 trial date in the original
     1

   Scheduling Order, the deadline is now reset to 30 days prior to the new trial date of November
28 29, 2021.

         REVISED SCHEDULING ORDER - 2                                        UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
         U.S. v Hernandez, et al., CR19-203RSM                                 SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:19-cr-00203-RSM Document 499 Filed 03/25/21 Page 3 of 3




 1
       Government’s Trial Brief, Exhibit List, Witness List and     November 15, 2021
 2     Proposed Jury Instructions due (CrR 23.1 and CrR 23.3(a) and
       (b), CrR30(a))
 3
 4     Defendants’ Trial Brief, Exhibit List, Witness List and      November 19, 2021
       Proposed Jury Instructions due (CrR 23.1 and CrR 23.3(a) and
 5     (b), CrR 30(a))
 6
       Government to produce Jencks Act, Fed. R. Crim. P. 26.2 and    November 19, 2021
 7     Giglio impeachment materials, including information covered
 8     by Fed. R. Evid. 806 (if any) for government cooperating
       witnesses and/or confidential source witnesses (if any).
 9
       All Motions in Limine and Propose Voir Dire due (CrR23.2)      November 19, 2021
10
11
12     File proposed trial exhibits (General Order 01-18) and         November 29, 2021,
       commence Trial                                                 at 9:00 a.m.
13
14
           Modifications to the deadlines set forth in this Order may be made by the Court
15
     based on changing circumstances or for other good cause shown.
16
           DATED this 25th of March, 2021.
17
18
19
                                             A
                                             RICARDO S. MARTINEZ
20                                           CHIEF UNITED STATES DISTRICT JUDGE
21
   Presented by:
22 TESSA M. GORMAN
   Acting United States Attorney
23
24 /s C. Andrew Colasurdo
   C. ANDREW COLASURDO
25
   Assistant United States Attorney
26
27 /s Marci L. Ellsworth
   MARCI L. ELLSWORTH
28
   Assistant United States Attorney
     REVISED SCHEDULING ORDER - 3                                      UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     U.S. v Hernandez, et al., CR19-203RSM                               SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
